Citation Nr: 1603893	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-49 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthrosis patellofemoral and medial joint compartments with limitation of motion and painful motion of the left knee, prior to July 2, 2008.

2.  Entitlement to a disability rating in excess of 40 percent for osteoarthrosis patellofemoral and medial joint compartments with limitation of motion and painful motion of the left knee, beginning July 2, 2008.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee medial and lateral meniscal degeneration with tear, status post anterior cruciate ligament reconstruction and arthroscopy meniscus debridement, prior to April 23, 2007.  

4.  Entitlement to a disability rating in excess of 10 percent for a left knee medial and lateral meniscal degeneration with tear, status post anterior cruciate ligament reconstruction and arthroscopy meniscus debridement, beginning June 1, 2007.  

5.  Entitlement to an initial compensable rating for degenerative disc disease of the low back.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1993.  These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By way of history, service connection has been in effect for a left knee disorder since November 1993 and it was initially rated as 10 percent disabling under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a (2015).  The Veteran filed a claim for an increased rating for his left knee in January 2007, and in a December 2007 rating decision the RO assigned a temporary 100 percent rating beginning April 23, 2007, the date he underwent left knee surgery.  See 38 C.F.R. § 4.30 (2015).  In that same rating decision, the RO reassigned the 10 percent disability rating under Diagnostic Code 5257, beginning June 1, 2007, and assigned a separate 10 percent rating for limitation of motion and painful motion of the left knee beginning January 12, 2007, the date of the Veteran's claim for increase.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.

The Veteran did not submit a notice of disagreement within one year of the December 2007 rating decision, however, in July 2008 he submitted additional VA medical records dated June 2008 through July 2008, which documented increased left knee pain, swelling, and instability; post-operative degenerative changes in the left knee; and a prosthetic evaluation consultation for a left knee brace.  The Board finds that this new and material evidence submitted within one year of the December 2007 rating decision relates back to the Veteran's January 2007 claim.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Thus, the December 2007 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).  As such, with regard to the Veteran's claims for separate increased ratings for his service-connected left knee disorder, the December 2007 rating decision has been identified as the rating action currently on appeal.

Importantly, throughout the appeal, and as will be explained more fully below, VA did not initially consider that the Veteran submitted new and material evidence within one year of the December 2007 rating decision, and proceeded as if the December 2007 rating decision was final.  VA then construed the Veteran's December 2008 application for a total disability rating for compensation purposes based on individual unemployability (TDIU) due to his service-connected left knee disorder as a new claim for an increased rating for his left knee because that application was received by VA over a year after the December 2007 rating decision.  In a January 2010 rating decision, the RO continued both separately assigned 10 percent disability ratings for the Veteran's left knee disorder, and the Veteran filed a timely notice of disagreement.

In a February 2011 rating decision, the RO increased the Veteran's disability rating for left knee osteoarthrosis patellofemoral and medial joint compartments with limitation of motion and painful motion to 40 percent disabling, beginning July 2, 2008, based on the medical evidence of record.  A March 2011 supplemental statement of the case continued all assigned ratings for the left knee.  The Veteran did not file a substantive appeal with regard to the separate increased ratings for his left knee, however, an April 2011 VA report of contact associated with the evidence of record reflects that the Veteran had not received a supplemental statement of the case and indicates that the Veteran intended to continue his appeal.  Based on the Veteran's clear intentions to appeal the separately assigned ratings for his left knee disorder the Board assumed jurisdiction of those claims.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009) (holding that the failure to file a substantive appeal or the untimely filing of such an appeal is not a jurisdictional bar to the Board's adjudication of a matter).  In June 2013, the Board remanded the Veteran's increased rating claims for additional development, continued the assigned ratings in an August 2013 statement of the case, and returned the case to the Board.

In September 2014, the Board denied a disability rating in excess of 40 percent for osteoarthrosis patellofemoral and medial joint compartments with limitation of motion and painful motion of the left knee and denied a disability rating in excess of 10 percent for left knee medial and lateral meniscal degeneration.  The Veteran appealed those determinations to the Court of Appeals for Veterans Claims (Court) and in November 2015, the parties filed a Joint Motion for Partial Remand (Joint Motion) vacating and remanded the Board's decisions with regard to the denials of separate increased ratings for the left knee.  In its Joint Motion, the parties found that the Board erred because it (1) did not provide an adequate statement of reasons or bases with respect to its determination that the claims for higher ratings for the left knee did not warrant extraschedular consideration, and (2) failed to consider and discuss the periods on appeal for the Veteran's two separately assigned  left knee ratings, to include omitting a discussion of the applicability of 38 C.F.R. § 3.156(b).

Accordingly, Board has recharacterized and clarified the issues and periods on appeal on the cover page and has provided the above discussion of the applicability of 38 C.F.R. § 3.156(b).  With regard to the Joint Motion's finding that the Board did not adequately explain why a higher rating for the left knee did not warrant extraschedular consideration, the Board finds additional development is required, and the Veteran's claims for increased ratings will be remanded.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

REMAND

As an initial matter, the Veteran's electronic claims file contains VA treatment records from November 24, 2010, through May 6, 2014, which the RO associated with his electronic claims file.  All VA medical treatment records associated with the electronic claims file and dated prior to November 24, 2010, appear to have been submitted to VA by the Veteran himself and are not complete.  Accordingly, on remand the RO must obtain all outstanding VA treatment records prior to November 24, 2010, and from May 6, 2014, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In an April 2007 statement in support of his claim, the Veteran indicated that he reinjured his service-connected left knee at work in October 2006 and that he had filed for Social Security Administration (SSA) disability benefits.  The RO has not attempted to obtain these records and must request them on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

As any potential increase in the Veteran's service-connected left knee disorder could have an effect on his claim for TDIU, the claims must be remanded together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

In September 2014, the Board granted service connection for a low back disorder.  In a March 2015 rating decision, the RO implemented the Board's grant of service connection and assigned a noncompensable rating and the Veteran filed timely a notice of disagreement.  As the RO has yet to provide the Veteran with a statement of the case, a remand is required.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain and associate with the electronic claims file:

* The Veteran's Social Security Administration records;

* All VA treatment records dated prior to November 24, 2010; and

* All VA treatment records dated May 6, 2014, to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to his claim for an increased rating for a low back disorder.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, it must be returned to the Board for appellate review.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's remaining claims on appeal, to include potential referral for extraschedular consideration.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

